Citation Nr: 1741421	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to higher initial disability ratings for dermatophytosis of bilateral foot and lichen planus, currently evaluated as 0 percent disabling (noncompensable) for the period prior to September 25, 2012, and as 10 percent disabling for the period thereafter.

2.  Entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1981 in the U.S. Navy and from February 1988 to June 2009 in the U.S. Air Force.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that granted service connection for dermatophytosis of bilateral foot evaluated as 0 percent disabling (noncompensable), effective January 3, 2012.  The Veteran timely appealed for a higher initial rating.

Subsequently, in February 2014 a Decision Review Officer granted service connection for lichen planus, effective September 25, 2012, and increased the disability evaluation to 10 percent for dermatophytosis of bilateral foot and lichen planus, effective September 25, 2012.  Because higher evaluations are available for dermatophytosis of bilateral foot and lichen planus, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016 the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.

When this case was previously before the board in March 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2016 remand, a statement of the case was issued in September 2016 for the issue of entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.  In the Veteran's October 2016 formal appeal, he indicated that he desired to have a videoconference hearing. 

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board when submitting the substantive appeal (VA Form 9) or anytime thereafter.  See Cook v. Synder, No. 15-0873, (Vet. App. Jan. 31, 2017).  As such, the Board finds the Veteran should be scheduled for an additional hearing.  To the extent feasible, the hearing should be coordinated with the Board so that it may be conducted by the undersigned.  

Because such hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2016).

The Board also points out that, as any decision with respect to the claim for an earlier effective date of the award of service connection may affect the period of evaluation for determining whether a higher initial or staged rating is warranted for that disability, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the disability evaluation claim at this juncture would be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to schedule the Veteran for a hearing at the RO via videoconference at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2016).  To the extent feasible, the hearing should be coordinated with the Board so that it may be conducted by the undersigned.  

2.  After the hearing is conducted or in the event the Veteran withdraws his request for a hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

